Citation Nr: 0723254	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO. 04-29 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel











INTRODUCTION

The veteran had active service from May 1967 until May 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a September 2003 Rating Decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.

The Board first considered this appeal in June 2006 and remanded the claim 
for additional development. The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial of benefits 
sought. As such, this matter is properly returned to the Board for 
appellate consideration. 

The Board has carefully reviewed the evidence of record, and regretfully 
finds that this matter must again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

In a prior June 2001 application for TDIU benefits, the veteran related 
that he was in the process of claiming Social Security disability benefits 
due to his arthritis, back condition, weakness of the upper and lower 
extremities, high blood pressure and bad circulation. The RO requested the 
Social Security Administration records and those records received were 
associated with the claims file in July 2006. 

However, these records are not complete, and appear to be largely dated 
between 1995 to 1997. Although relevant to the issue on appeal, they do not 
demonstrate a complete review of the veteran's service-connected back 
disorder. Also not included are the decision of the Social Security 
Administration rating officials and, if generated, that of the Social 
Security Administration Administrative Law Judge indicating whether or not 
disability benefits were granted. 
Furthermore, several pages from the Physical Residual Functional Capacity 
Assessment are missing. While decisions of the Social Security 
Administration regarding unemployability are not controlling with respect 
to VA determinations, the decisions and the rationale for any finding of 
unemployability are clearly relevant and must be weighed and evaluated. See 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. 
App. 456, 461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992). 

The veteran has also not undergone a VA medical examination since September 
2003. Given his recent contentions as to a worsening of his service-
connected back disorder, and the fact that the record is unclear as to 
whether and to what extent non-service-connected disorders render him 
unemployable, an updated VA medical examination is necessary

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain the veteran's complete 
Social Security Administration disability file, and in 
particular obtain any decision of the Social Security 
Administration and the complete Physical Residual 
Functional Capacity Assessment. 

2. The RO/AMC should afford the veteran a physical 
examination, to be undertaken by appropriately qualified 
physicians, to ascertain (1) the severity of the current 
service-connected back disorder and (2) the extent that 
the service-connected back disorder impairs his ability 
to secure or follow a substantially gainful occupation. 
If deemed necessary, the RO/AMC may afford the veteran a 
Social and Industrial Survey towards resolution of this 
issue.

The RO/AMC will also undertake any additional 
development action as it deems proper with respect to 
the claims, including the conduct of any other 
appropriate VA examinations, and follow any applicable 
regulations and directives implementing the provisions 
of the VCAA as to its notice and development. Following 
such development, the RO/AMC should review and 
readjudicate the claims. See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation 
purposes.).

When the development requested has been completed, the claim for TDIU 
should again be reviewed by the RO on the basis of the additional evidence. 
If the benefits sought are not granted, the appellant and her 
representative should be furnished a Supplemental Statement of the Case, 
and be afforded a reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





